[TextBox: [img-media_image1.png]]United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


May 25, 2022 


DENTONS US LLP	:  NOTICE OF WITHDRAWAL
P.O. Box 1302	: 	FROM ISSUE
Chicago, IL 60604	:  UNDER 37 CFR 1.313(b)


In re Application of
Lussenden Roger L.
Serial No.  17/091,387
Filed:  November 6, 2020
For:  SOYBEAN VARIETY 01083686


This application is being withdrawn to permit reopening of prosecution.  See 37 CFR 1.313(b).

The above-identified application is hereby withdrawn from issue.

The issue fee is refundable upon written request.  If, however, the application is again found allowable, the issue fee can be applied toward payment of the issue fee in the amount identified on the new Notice of Allowance and Issue Fee Due upon written request.  This request and any balance due must be received on or before the due date noted in the new Notice of Allowance in order to prevent abandonment of the application.	

Telephone inquiries should be directed to the SPE Amjad Abraham at 571-270-7058.



/GARY JONES/Director, Art Unit 1600                                                                                                                                                                                                        Technology Center 1600